      Case 3:18-cr-02344-MMA Document 97 Filed 08/25/21 PageID.269 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      )   Case No. 18cr2344-MMA
                                                    )
12                       Plaintiff,                 )   ORDER GRANTING
13                                                  )   DEFENDANT’S MOTION TO
            vs.                                     )   EXTEND SELF-SURRENDER
14
                                                    )   DATE
15                                                  )
     BESSIE MARIE MCCLURE                           )   [Doc. No. 96]
16
                                                    )
17                       Defendant.                 )
18
           Upon due consideration, good cause appearing, the Court GRANTS Defendant
19
     Bessie Marie McClure’s unopposed motion to extend the current September 6, 2021
20
     self-surrender date. Accordingly, the Court ORDERS that Defendant must surrender to
21
     the United States Marshal for this district or at the designated institution by 12:00 noon
22
     on November 5, 2021. All other pretrial conditions previously set remain in effect. The
23
     Court vacates the status hearing previously set for September 13, 2021 and RESETS the
24
     status hearing for November 10, 2021 at 11:00 a.m. in Courtroom 3D.
25
           IT IS SO ORDERED.
26
     DATE: August 25, 2021                      __________________________________
27
                                                Hon. Michael M. Anello
28                                              United States District Court Judge
